414 F.2d 1365
PROIE BROTHERS, INC., a Pennsylvania corporation and John Proiev.Frank PROIE, Appellant.
No. 17701.
United States Court of Appeals Third Circuit.
Argued May 6, 1969.
Decided May 15, 1969.

Appeal from the United States District Court for the Western District of Pennsylvania; Rabe Ferguson Marsh, Jr., Judge.
Gilbert E. Morcroft, Pittsburgh, Pa., for appellant.
Joseph W. Conway, Suto, Power, Balzarini & Walsh, Pittsburgh, Pa., for appellee.
OPINION OF THE COURT
Before McLAUGHLIN, KALODNER and VAN DUSEN, Circuit Judges.
PER CURIAM:


1
In this suit for breach of contract where the jury returned a verdict for plaintiffs, defendant challenges the District Court judgment of October 18, 1968, entered on the verdict, and its order of December 3, 1968, denying a new trial sought due to alleged error in the denial by the trial judge of a motion made on the last day of the trial to amend the Answer by adding an alternative defense based on facts allegedly known to all parties for many years prior to trial.


2
After careful consideration of the record, as well as the able briefs and oral arguments of counsel, we will affirm the District Court judgment of October 18, 1968, for the reasons clearly stated in the December 3, 1968, opinion of Judge Marsh, 301 F.Supp. 680.1



Notes:


1
 Also, we note the following recent case cited by counsel during the oral argument: Albee Homes, Inc. v. Lutman, 406 F.2d 11, 13-14 (3rd Cir. 1969)